KNOLL, J.,
would grant.
1 iBecause I find the judgment of the District Court represents a declaration of unconstitutionality, the Court of Appeal’s judgment is an absolute nullity under La. Code Civ. P. art. 2002. When the appel*1205late court notices an absolute nullity, the court is empowered to vacate or correct the judgment on its own motion. See Mack v. Wiley, 07-2344 (La.App. 1 Cir. 5/2/08), 991 So.2d 479, 486, writ denied, 08-1181 (La.9/19/08), 992 So.2d 932. Accordingly, I would grant and docket this case as an appeal to this Court.